DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 01/12/2022 has been entered.

Response to Arguments
 Applicant’s arguments with respect to claim(s) 1-8, 11-20 and 22-45 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Specifically, the Applicant has amended the claims to made the plurality of RF electrodes are configured for RF plasma generation  such that the scope of the claims have changed, thus requiring further search and consideration. The resulting rejection, based on WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al is presented below.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: 
The temperature adjusting element of Claim 25, which is interpreted as gas channels, coolant channels [0034].
The temperature control element of Claim 26, which is interpreted as a heating plate [0027].
The heating elements of Claim 17, which is interpreted as electrodes [0054]/
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 11, 40, 43, 44 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2016/0111314 to Kimball et al.
In regards to Claim 11, Kosakai teaches an electrostatic chuck 1 Fig. 1 for a substrate processing system (semiconductor manufacturing apparatus [0003-0004]), the electrostatic chuck comprising: a top plate (21 and 23) configured to electrostatically clamp to a substrate and formed of ceramic [0126-0127]; an intermediate layer 4a (adhesive [0125]) disposed below the top plate; and a baseplate (the combination of 3, 4, 11, 22 and 70, 70a) disposed below the intermediate layer, wherein the baseplate comprises a radio frequency (RF) electrode 4, the RF electrode is configured for RF plasma generation [0146], the intermediate layer bonds the top plate to the baseplate (as it is adhesive [0125]), the baseplate comprises a first portion (combination of 22, 4, 11, 70, 70a) and a second portion (bottom of 3 with 3a), the first portion protrudes upward from the second portion (as it is mounted on 3 and as shown in Fig. 1, [0122-0154]).  
Kosakai teaches a step from the top surface of 21 that contacts 11, 3 that is above the baseplate (as it is above 4 and 4a) and surrounds a top plate, the baseplate comprises a protruding portion that extends upward towards the top plate (22, 3, 4, 70, 7a and 11, which is above the portion of 3 that is in the plane of the cooling channels, as shown in Fig. 1), and a second portion in the form of the step, the first portion that protrudes upward from the second portion.
 Kosakai does not expressly teach a plurality of RF electrodes where one or more of the plurality of RF electrodes is disposed in the baseplate radially outward of the first portion.
Kimball teaches an electrostatic chuck 40 Fig. 4 with an electrostatic chuck electrode 11 embedded in a ceramic 10 [0012-0014], and a plurality of RF electrodes 12a, 26 [0024] embedded in a ceramic layer 10 (one of which is in the protruding central portion of 10) and below the electrostatic chuck electrode [0024], and a cooling base 20 with cooling channels 21, the cooling base also being formed of a ceramic material alumina [0022], such that the layer below the electrostatic chuck electrode that includes the RF electrodes, the adhesive layer 80, and the cooling base forming a base [0010-0033]. Kimball teaches that one of the plurality of electrodes 26 is disposed on the baseplate radially outward for the first portion (as it is underneath the step).
Kimball teaches that this allows for the RF power to be uniformly delivered [0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai with the plurality of RF electrodes and a ceramic base as per the teachings of Kimball. One would be motivated to do so for the predictable result of creating an RF power to be uniformly delivered. See MPEP 2143 Motivation A.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a base analogous to that of Kosakai out of ceramic, as taught by Kimball, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 11.
In regards to Claim 40, Kosakai in view of Kimball teaches baseplate comprises a plurality of RF electrodes; the plurality of RF electrodes includes the one or more RF electrodes; and the plurality of RF electrodes are disposed radially outward of the first portion (see 26, as per the rejection of Claim 11 above).  
In regards to Claim 43,  Kosakai in view of Kimball teaches one of the plurality of RF electrodes 26 is embedded in the baseplate radially outward of the first portion.  
Kosakai in view of Kimball does not expressly teach two RF electrodes.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate this outer electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have duplicate the electrode of 26. See MPEP 2143 Motivation A.
In regards to Claim 44, Kosakai in view of Kimball teaches the one or more RF electrodes are, in addition to being disposed in the baseplate radially outward of the first portion are not disposed below the top plate, 26 is designed to be under the step and outside of the RF electrode [0026, 26 underlying the step and not the electrostatic chuck/first portion], as per the teachings of Kimball in Fig. 4.

Claims 32-34 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2016/0111314 to Kimball et al, as applied to Claim 11 above, and in further view of United States Patent Application No. 2013/0286533 to Takasaki et al.
The teachings of Kosakai in view of Kimball are relied upon as set forth in the 103 rejection above of Claim 11.
In regards to Claim 32, Kosakai in view of Kimball does not expressly teach the baseplate comprises one or more gas channels disposed at least partially in the first portion.  
Takasaki teaches an electrostatic chuck 10 Fig. 1 for a substrate processing system [0004-0006], the electrostatic chuck comprising: a top plate 20 configured to electrostatically clamp to a substrate [0023-0025] and formed of ceramic [0025]; there being a top electrode/electrostatic chuck electrode [0025], and directly below that an RF electrode 26, and below that a heater, there being one or more gas channels (formed by the gap of 48 and divided with O-rings 46, [0028], and the  RF electrode is embedded in the baseplate above the one or more gas channels (as shown in Fig. 1, [0023-0043]). Tasakai further teaches that an edge ring 50 is used to clamp the plates together on an outer step [0024-0027].
Takasaki further teaches that the channels for gas (along with the mechanisms for clamping the layers together) improves the thermal uniformity [0006-0016].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the gas channels as per the teachings of Takasaki, below the heater/RF electrodes and above the cooling channels, thus at least putting the channels at least partially in the portion. The resulting apparatus fulfills the limitations of the claim. One would be motivated to do so for the predictable result of improving thermal uniformity. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim.
In regards to Claim 33, Kosakai teaches wherein the baseplate comprises one or more coolant channels disposed in the second portion (see 3a in bottom of 3 in Fig. 1).  
In regards to Claim 34, Kosakai teaches the one or more coolant channels circulate a liquid coolant (water [0141]).  

Claims 1, 5-8, 12-14, 16, 23, 24, 30, 31, 36-39 and 42 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al.
In regards to Claim 1, Kosakai teaches an electrostatic chuck 1 Fig. 1 for a substrate processing system (semiconductor manufacturing apparatus [0003-0004]), the electrostatic chuck comprising: a top plate (21, 22 and 23) configured to electrostatically clamp to a substrate W, and formed of ceramic [0126-0127]; an intermediate layer 4A (adhesive [0125]) disposed below the top plate; and a baseplate (the combination of 3, 4, 11 and 70, 70a) disposed below the intermediate layer, wherein the intermediate layer bonds the top plate to the baseplate (as it is adhesive [0125]), the baseplate comprises a radio frequency (RF) electrode 4, the plurality of RF electrodes are configured for RF plasma generation [0124-0125, 0146, 0124-0149]), the baseplate comprises one or more cooling channels, and the RF electrodes is embedded in the baseplate (as shown in Fig. 1, [0122-0154]).  
Kosakai expressly teaches a heating layer 5A-5D below the RF electrode 4, 4A and above the cooling channels, as shown in Fig. 1.
Kosakai does not expressly teach there are more gas channels and the RF electrode is embedded above the one or more channels.
Takasaki teaches an electrostatic chuck 10 Fig. 1 for a substrate processing system [0004-0006], the electrostatic chuck comprising: a top plate 20 configured to electrostatically clamp to a substrate [0023-0025] and formed of ceramic [0025]; there being a top electrode/electrostatic chuck electrode [0025], and directly below that an RF electrode 26, and below that a heater, there being one or more gas channels (formed by the gap of 48 and divided with O-rings 46, [0028], and the  RF electrode is embedded in the baseplate above the one or more gas channels (as shown in Fig. 1, [0023-0043]). Tasakai further teaches that an edge ring 50 is used to clamp the plates together on an outer step [0024-0027].
Takasaki further teaches that the channels for gas (along with the mechanisms for clamping the layers together) improves the thermal uniformity [0006-0016].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the gas channels as per the teachings of Takasaki, below the heater/RF electrodes and above the cooling channels. One would be motivated to do so for the predictable result of improving thermal uniformity. See MPEP 2143 Motivation A.
Kosakai in view of Takasaki does not expressly teach a plurality of RF electrodes.
Kimball teaches an electrostatic chuck 40 Fig. 4 with an electrostatic chuck electrode 11 embedded in a ceramic 10 [0012-0014], and a plurality of RF electrodes 12a, 26 [0024] embedded in a ceramic layer 10 and below the electrostatic chuck electrode [0024], and a cooling base 20 with cooling channels 21, the cooling base also being formed of a ceramic material alumina [0022], such that the layer below the electrostatic chuck electrode that includes the RF electrodes, the adhesive layer 80, and the cooling base forming a base [0010-0033]. 
Kimball teaches that this allows for the RF power to be uniformly delivered [0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki with the plurality of RF electrodes and a ceramic base as per the teachings of Kimball. One would be motivated to do so for the predictable result of creating an RF power to be uniformly delivered. See MPEP 2143 Motivation A.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a base analogous to that of Kosakai in view of Takasaki out of ceramic, as taught by Kimball, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus would fulfill the limitations of Claim 1.
In regards to Claim 5, Kosakai teaches the baseplate comprises a base layer 10a and a protective coating 10 disposed on the base layer, and the protective coating layer is disposed between the base layer and the intermediate layer, as shown in Fig. 1.
In regards to Claim 6, Kosakai teaches the baseplate comprises a first portion (3, 4, 70, 7a and 11, as shown in Fig. 1) and a second portion (planar portion of 3 containing 3a and not including the sidewalls of 3); the first portion protrudes upward from the second portion (as shown in Fig. 1); and the intermediate layer and the top plate are disposed on the first portion (as shown in Fig. 1, 21, 22, 23 and 4a above 4-11).  
In regards to Claim 7, Kosakai in view of Takasaki and Kimball teaches the one or more gas channels are disposed below the top plate, as it is below the RF electrodes, as per the rejection of Claim 1 above. 
In regards to Claim 8, Kosakai teaches the baseplate comprises a first layer/portion (3, 4, 70, 7a and 11, as shown in Fig. 1) and a second layer/portion (planar portion of 3 containing 3a and not including the sidewalls of 3); the first layer is disposed above the second layer (as it is on the top); the first layer comprises a first set of gas channels (channels formed by the central o-rings on the bottom of the first layer as per the teachings of Takasaki); and the second layer comprises a second set of gas channels (channels formed by the peripheral o-rings on the top of the second layer), as broadly recited, and as per the rejection of Claim 1 above.
In regards to Claims 12 and 14, Kosakai teaches a step from the top surface of 21 that contacts 11, 3 that is above the baseplate (as it is above 4 and 4a) and surrounds a top plate, the baseplate comprises a protruding portion that extends upward towards the top plate (3, 4, 70, 7a and 11, which is above the portion of 3 that is in the plane of the cooling channels, as shown in Fig. 1), but does not expressly teach an edge ring disposed on the baseplate and at least partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate. 
Takasaki teaches an edge ring disposed on the baseplate on a step to clamp the cooling base to the electrode plates (as per the rejection of Claim 1 above, as shown in Fig. 1 of Takasaki, the edge ring being partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate, as the protruding portion fills and fits the center of the ring.
As per the rejection of Claim 1 above, the modification of Kosakai to add the cooling gap, would also result in the claimed edge ring, for the predictable result of creating the gap as per the rejection above.
In regards to Claim 13, Kosakai in view of Takasaki and Kimball teaches the more of the plurality of RF electrodes is disposed in the baseplate below the edge ring, as the step of Kosakai is above the RF electrodes, as shown in Kosakai Fig. 1.
In regards to Claim 16, Kosakai teaches the top plate comprises one or more electrostatic clamping electrodes 23.  
In regards to Claim 23, Kosakai does not expressly teach a gas channel extending from a bottom portion of the baseplate to an outlet in the top plate, wherein the gas channel comprises at least one porous medium.  
Takasaki teaches a gas channels 82 that extend from a bottom portion of the base plate to an outlet in the top plate (as shown in Fig. 1), and supplies gas/helium gas or heat transfer gas to the space on the back side of the wafer [0028-0029].
Because it is known in the art to include gas channels, and the results of the combination would be predictable, namely, to supply gas to the back side of the wafer, it would have been obvious to one of ordinary skill in the art at the time of the invention to have added heat transfer gas holes as per the teachings of Takasaki to that of Kosakai. The resulting apparatus would yield the claimed invention, as the holes move from the bottom to the top surface Kosakai, thus having more than one hole, i.e., porous and with protrusions 21a, 21b on the top surface forming pores also on the top surface of the top plate.  See MPEP 2143 Rationale A.
In regards to Claim 24, Kosakai teaches a step from the top surface of 21 that contacts 11, 3 that is above the baseplate (as it is above 4 and 4a) and surrounds a top plate, the baseplate comprises a protruding portion that extends upward towards the top plate (3, 4, 70, 7a and 11, which is above the portion of 3 that is in the plane of the cooling channels, as shown in Fig. 1), but does not expressly teach an edge ring disposed on the baseplate and at least partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate. 
Kosakai further teaches that there is an adhesive 11 that surrounds the outer perimeter of 4a and extends to the step above (as shown in Fig. 1).
Takasaki teaches an edge ring disposed on the baseplate on a step to clamp the cooling base to the electrode plates (as per the rejection of Claim 1 above, as shown in Fig. 1 of Takasaki, the edge ring being partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate, as the protruding portion fills and fits the center of the ring.
As per the rejection of Claim 1 above, the modification of Kosakai to add the cooling gap, would also result in the claimed edge ring, for the predictable result of creating the gap as per the rejection above.
The combination of the edge ring of Takasaki on the step of Kosakai results in forming an single annular shaped seal disposed radially outward of and  providing protection for a radial outer edge of the intermediate layer and between and in contact with the edge ring and the baseplate, as per the arrangement of 11 to the step and to 4a as shown in Fig. 1 of Kosakai.
In regards to Claim 30, Kosakai in view of Takasaki and Kimball wherein the plurality of RF electrodes are embedded in the baseplate (as per rejection of Claim 1 above).
In regards to Claim 31, Kosakai teaches the protective coating layer 10 is formed of ceramic [0145].  
In regards to Claim 36, Kosakai teaches the annular- shaped seal 11 covers the radial outer edge of the intermediate layer, as shown in Fig. 1.  
In regards to Claim 37, Kosakai teaches the plurality of RF electrodes are disposed in an upward protruding portion of the baseplate as the RF electrodes in the combined teachings of Kosakai in view of Takasaki and Kimball are above the horizontal plane of 3 that contains the cooling channels 3a (and does not include the sidewalls of 3). 
In regards to Claim 38, Kosakai teaches the baseplate comprises a first portion (3, 4, 70, 7a and 11, as shown in Fig. 1) and a second portion (planar portion of 3 containing 3a and not including the sidewalls of 3); the first portion protrudes upward from the second portion (as shown in Fig. 1); and the one or more gas channels are disposed at least partially in the first portion (as they are above the cooling plate of Takasaki, as per the rejection of Claim 1 above).
In regards to Claim 39, Kosakai teaches he second portion (bottom horizontal plate of 3a, 3) comprises one or more liquid coolant channels 3a disposed below the one or more gas channels (as per the arrangement of Fig. 1 of Kosakai and the rejection of Claim 1 above).  
In regards to Claim 42, Kosakai in view of Takasaki and Kimball teaches the plurality of RF electrodes and the one or more gas channels are disposed in an upward protruding portion of the baseplate (as they are above 3a); and the baseplate comprises one or more liquid coolant channels 3a [0141] disposed below the one or more gas channels (of Takasaki, as per the rejection of Claim 1 above).  

 Claims 2-4 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2002/0186967 to Ramanan et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection for Claim 1 above.
In regards to Claims 2-4, Kosakai in view of Takasaki and Kimball teaches a ceramic for the chuck, but does not teach the ceramic purity should be greater than or equal to 90%, a ceramic purity level of the baseplate is greater than or equal to 95%, or a ceramic purity level of the baseplate is greater than or equal to 99.9%.  
Ramaman teaches that a ceramic such as SiC in a chuck should have high purities such as 99.999% purity by weight or above [0013]. Ramaman teaches that the ceramic purity offers improved uniformity and more uniform heat transfer properties.
It has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a ceramic analogous to that of Kosakai in view of Takasaki and Kimball out of 99.999% pure ceramic (SiC), as taught by Ramaman, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  One would further be motivated to do so for more uniform heat transfer properties. See MPEP 2143, Motivations B. The resulting apparatus would fulfill the limitations of Claims 2-4.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2009/0071938 to Dhindsa et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection for Claim 1 above.
In regards to Claims 15, Kosakai teaches a step from the top surface of 21 that contacts 11, 3 that is above the baseplate (as it is above 4 and 4a) and surrounds a top plate, the baseplate comprises a protruding portion that extends upward towards the top plate (3, 4, 70, 7a and 11, which is above the portion of 3 that is in the plane of the cooling channels, as shown in Fig. 1), but does not expressly teach an edge ring disposed on the baseplate and at least partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate. 
Takasaki teaches an edge ring disposed on the baseplate on a step to clamp the cooling base to the electrode plates (as per the rejection of Claim 1 above, as shown in Fig. 1 of Takasaki, the edge ring being partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate, as the protruding portion fills and fits the center of the ring.
Kosakai in view of Takasaki and Kimball does not expressly teach the edge ring comprises a radio frequency electrode or an electrostatic clamping electrode.
Dhindsa teaches adding RF power/electrode 314, 316 Fig. 3 to the edge ring 312 is beneficial to create an edge ring potential [0015] which allows for wafer edge processing with a higher yield [0024-0064, 0064 for yield].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki and Kimball by adding the RF power/electrode teachings of Dhindsa. One would be motivated to do so for the predictable result of creating an edge ring potential to allow for higher processing yields. See MPEP 2143, Motivations A. The resulting apparatus fulfills the limitations of the claim. 

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2016/0126125 to Okugawa et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection above.
In regards to Claim 17, Kosakai teaches the electrostatic chuck has one or more heating electrodes/elements 5 but does not expressly teach the top plate comprises one or more heating elements.  
Okugawa teaches that a top ceramic plate 11 above an adhesive layer 13 that is formed with an electrostatic chuck 21 and a plurality of heating electrodes/elements 41a, 42b [0044-0071]. Okugawa teaches that the combination of the electrostatic chuck/top ceramic plate and the plurality of heater electrodes allows for improved manufacturing efficiency and temperature uniformity [0008-0019].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki and Kimball to have placed the plurality of heating electrodes in the top plate, as per the teachings of Okugawa. One would be motivated to do so for the predictable result of to improve manufacturing efficiency and temperature uniformity. See MPEP 2143 Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to claim 1 above, and in further view of United States Patent Application No. 2004/0154540 to Hayami et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection above.
In regards to Claim 18, Kosakai in view of Takasaki and Kimball does not expressly teach the baseplate comprises one or more direct current electrodes. 
Hayami teaches that the power source of the lower electrode 12 Fig. 1 that is connected to RF power 42 and a direct power source 36 such that a matching unit is not needed and to make power loss on the load side as small as possible [0002] as the DC power source magnifies the RF power source [0030-0054]. Hayami teaches the power loss by this modification is remarkably reduced [0054, 0027-0061].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the RF power of Kosakai in view of Takasaki and Kimball and added DC power such that the RF electrodes are also DC electrodes, as per the teachings of Hayami. One would be motivated to do so for the predictable result of reducing power loss. See MPEP 2143, Motivations A. By making the RF electrodes of Kosakai in view of Takasaki and Kimball capable of being supplied with both RF and DC power, the resulting apparatus fulfills the limitations of the claim. 
 
 Claims 19, 20, 22 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to Claim 1 above, and in further view of United States Patent Application No. 2006/0285270 to Lee.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection above.
In regards to Claims 19, 20 and 22, Kosakai in view of Takasaki and Kimball does not expressly teach the following:
Claim 19, wherein the baseplate comprises a plurality of coolant channels. 
Claim 20, where the coolant channels are in a bifilar arrangement.
Claim 22, the baseplate comprises a first layer and a second layer; Application No. 15/903,682Page 5 of 8DocuSign Envelope ID: 6577555F-094E-4B05-9325-5F6FC09007C1 the plurality of coolant channels comprise a first set of coolant channels and a second set of coolant channels; the first layer includes the first set of coolant channels; and the second layer includes the second set of coolant channels. 
Lee teaches a cooling apparatus for an electrostatic chuck Fig. 3, where the coolant that flows in the cooling channels can be a gas or a liquid [0011, 0012], there being more than one gas cooling channel (40, 50) the lines being stacked at different vertical levels [0030], such that there is a first layer for 50 and a second layer for 40, the plurality of coolant channels comprise a first layer 50 that is disposed above the second layer 40, the first layer comprises a first set of gas/coolant channels and the second layer comprises a second layer of gas/coolant channels [0024-0038].Lee teaches that there can be a plurality of cooling lines placed in a concentric pattern at an upper and lower position [0031], which suggests the bifilar shape/arrangement as there are more than one and they are concentrically/parallel arranged, and that the cooling line loops enhances heat transfer efficiency and reduces temperature variations across the body/plate [0034].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki and Kimball, by substituting the single cooling line 12 with plurality of layered/stacked cooling lines in bifilar arrangement as per the teachings of Lee. One would be motivated to do so for the purpose of enhancing heat transfer efficiency and reducing temperature variations. See MPEP 2143, Motivations A-G.  It has been held that an express suggestion to substitute one equivalent component or process for another is not necessary to render such substitution obvious. In re Fout, 675 F.2d 297, 213 USPQ 532 (CCPA 1982). See MPEP 2144.06 II.
Claim 29 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to claim 20 above, and in further view of United States Patent Application No. 2011/0154843 to Ko et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection above.
In regards to Claim 29, Kosakai in view of Takasaki and Kimball do not expressly teach the baseplate is formed entirely of at least one of ceramic, a non-metallic material, or a non- conductive material. 
Terahara teaches an electrostatic chuck 3 Fig. 2 comprising a top plate (top portion of plate 13 for 17) configured to electrostatically clamp a substrate W and a baseplate (structures below 17) with a heater electrode 16, an RF electrode 15 (connected to RF/high frequency power 7 to create plasma [0030-0033]) above a coolant channel 14 that is embedded in a ceramic body 13 [0023-0083]. 

    PNG
    media_image1.png
    411
    743
    media_image1.png
    Greyscale

As it is known to provide the RF electrode and cooling channel in a ceramic baseplate, as taught by Terahara, it would be obvious to one of ordinary skill in the art before the effective filing date to have modified Kosakai in view of Takasaki and Kimball as taught by Terahara to form a base plate wherein the cooling channel and RF electrode are embedded in a ceramic body, and wherein the RF electrode is above the cooling channel, thus making a entirely ceramic baseplate. One would be motivated to do so in order to for the predictable result of create an electrostatic chuck arrangement wherein the RF electrode is above the cooling channel. See MPEP 2143, Exemplary Rationales A-G.
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination. See MPEP 2144.07. Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). Therefore, because it is known to make a baseplate analogous to that of Kosakai in view of Takasaki and Kimball out of ceramic, as taught by Terahara, and wherein the RF electrode and the cooling channel are embedded in the same ceramic body, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.
The resulting apparatus fulfills the limitations of the claim. 

Claim 35 is rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, as applied to claim 20 above, and in further view of United States Patent Application No. 2011/0154843 to Ko et al.
The teachings of Kosakai in view of Takasaki and Kimball are relied upon as set forth in the 103 rejection above.
In regards to Claim 35, Kosakai in view of Takasaki and Kimball do not expressly teach wherein one of the plurality of coolant channels starts at a first point near a center of the baseplate, wraps in a circular coil like pattern to a periphery of the baseplate, and extends from the periphery of the baseplate in a coil like pattern back to a second point near the center of the baseplate.
Ko teaches that an electrostatic chuck 101 Fig. 1 is provided with a cooling baseplate 100 Fig. 1, where the coolant channels start at a first point 102a near a center of the baseplate, and wraps in a circular coil like pattern to the periphery of the baseplate and extends from the periphery of the baseplate in a coil like pattern back to a second point 102b (as indicated by the spiral shape of Claims 1-3, [0012-0015, 0063]) and provides for a construction that can efficiently change the temperature of the chuck in a short time [0026-0033].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki and Kimball by making the of coolant channels starts at a first point near a center of the baseplate, wraps in a circular coil like pattern to a periphery of the baseplate, and extends from the periphery of the baseplate in a coil like pattern back to a second point near the center of the baseplate as per the teachings of Ko. One would be motivated to do so, for the predictable result of efficiently changing the temperature of the chuck in a short time. See MPEP 2143, Motivation A. 
The resulting apparatus fulfills the limitations of the claim. 

Claims 25-28, 41, 45 are rejected under 35 U.S.C. 103 as being unpatentable over WO2016/080502 to Kosakai et al (United States Patent Application No. 2019/0088517 used as the English Language equivalent thereof) in view of United States Patent Application No. 2013/0286533 to Takasaki et al and United States Patent Application No. 2016/0111314 to Kimball et al, and in further view of United States Patent Application No. 2016/0035610 to Park et al.
In regards to Claim 25, Kosakai teaches a substrate processing system [0004, 0207] comprising: a processing chamber (not shown, described [0004, 0207]); an electrostatic chuck 1 Fig. 1 disposed in the processing chamber [0004, 0207], wherein the electrostatic chuck includes a top plate (21 and 23) configured to electrostatically clamp to a substrate W and formed of ceramic [0126-0127], an intermediate layer 4a  (adhesive [0125]) disposed below the top plate, a baseplate (the combination of 3, 4, 10, 11, 22 and 70, 70a) disposed below the intermediate layer and formed of ceramic (at least in part), and one or more temperature adjusting elements (heating electrodes 5A-5D or cooling channels 3a); and RF electrode 4, wherein the RF electrode is configured for RF plasma generation [0146]; a temperature sensor 30 (and more specifically 520 Fig. 7) disposed in at least one of the top plate or the baseplate (as shown in Fig. 7) and configured to detect a temperature of the top plate (as it tells the temperature of the heaters and electrostatic chuck/top plate [0231-0235]); and a controller 525 configured to receive an output of the temperature sensor 520, and based on the output of the temperature sensor controls the one or more temperature adjusting elements (heating electrodes 505A-505D to adjust a temperature of the at least one of the top plate or the baseplate [0278, analogously in the controller of [0410-0419].  
Kosakai does not expressly teach an edge ring disposed on the baseplate and at least partially disposed radially outward of the top plate or a radio frequency (RF) electrode disposed in the baseplate and below the edge ring.
Takasaki teaches an electrostatic chuck 10 Fig. 1 for a substrate processing system [0004-0006], the electrostatic chuck comprising: a top plate 20 configured to electrostatically clamp to a substrate [0023-0025] and formed of ceramic [0025]; there being a top electrode/electrostatic chuck electrode [0025], and directly below that an RF electrode 26, and below that a heater, there being one or more gas channels (formed by the gap of 48 and divided with O-rings 46, [0028], and the  RF electrode is embedded in the baseplate above the one or more gas channels (as shown in Fig. 1, [0023-0043]). Tasakai further teaches that an edge ring 50 is used to clamp the plates together on an outer step [0024-0027].
Takasaki further teaches that the channels for gas (along with the mechanisms for clamping the layers together) improves the thermal uniformity [0006-0016].
Takasaki teaches an edge ring disposed on the baseplate on a step to clamp the cooling base to the electrode plates (as per the rejection of Claim 1 above, as shown in Fig. 1 of Takasaki, the edge ring being partially disposed radially outward of the top plate and the protruding portion centers the edge ring on the baseplate, as the protruding portion fills and fits the center of the ring.
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai by adding the gas channels as per the teachings of Takasaki, below the heater/RF electrodes and above the cooling channels and the edge ring disposed on the baseplate and at least partially disposed radially outward of the top plate. One would be motivated to do so for the predictable result of improving thermal uniformity. See MPEP 2143 Motivation A.
Kosakai in view of Takasaki does not expressly teach a plurality of RF electrodes.
Kimball teaches an electrostatic chuck 40 Fig. 4 with an electrostatic chuck electrode 11 embedded in a ceramic 10 [0012-0014], and a plurality of RF electrodes 12a, 26 [0024] embedded in a ceramic layer 10 and below the electrostatic chuck electrode [0024], and a cooling base 20 with cooling channels 21, the cooling base also being formed of a ceramic material alumina [0022], such that the layer below the electrostatic chuck electrode that includes the RF electrodes, the adhesive layer 80, and the cooling base forming a base [0010-0033]. Kimball further teaches that the RF electrode includes an outer peripheral RF electrode underneath a step of the electrostatic chuck.
Kimball teaches that this allows for the RF power to be uniformly delivered [0032].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki with the plurality of RF electrodes and a ceramic base as per the teachings of Kimball. One would be motivated to do so for the predictable result of creating an RF power to be uniformly delivered. See MPEP 2143 Motivation A. 
Furthermore, it has been held that the selection of a known material based on its suitability for its intended use supports a prima facie obviousness determination.  See MPEP 2144.07.  Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945).  Therefore, because it is known to make a base analogous to that of Kosakai in view of Takasaki out of ceramic, as taught by Kimball, it would be prima facie obvious to one of ordinary skill in the art at the time of the invention to do so.  The resulting apparatus results in a radio frequency (RF) electrode disposed in the baseplate and below the edge ring.
Kosakai in view of Takasaki and Kimball do not expressly teach the controller controls operation of an actuator to adjust temperature.
Park teaches and electrostatic chuck Fig.1 with a top plate 10 and intermediate layer 130 and a baseplate 110 where the top plate has additional heating elements 145, which are temperature adjusting elements with the actuator of said temperature adjusting elements being the heater power source 240, a temperature sensor 114 disposed in the base plate to detect a temperature of the baseplate as it is in the baseplate, and a control module in the form of a controller 250, and based on the output of the temperature sensor controls the operation of the power source (see 200 Fig. 1) to adjust a temperature of the baseplate/top plate either through the cooler or the heater, as shown in Fig. 1 and [0064-0086, 0134-0139]. Park expressly teaches that this structure with the controller and dielectric and arrangements there in improve the temperature distribution of the substrate [0180-0182].
It would be obvious to one of ordinary skill in the art, before the effective filing date, to have modified the apparatus of Kosakai in view of Takasaki and Kimball with the teachings of Park, by adding the heating element, the power source, the temperature source, the control module. One would be motivated to do so, for the predictable results of improving the temperature distribution of the substrate. See MPEP 2143, Motivations A. 
n regards to Claim 26, Kosakai teaches the one or more temperature adjusting elements includes at least one of a temperature control element (heater electrodes 5A-5D) and Application No. 15/903,682Page 7 of 20DocuSign Envelope ID: F2EA4F6D-5087-4046-8BC9-575ED5A252C7the actuator is a power source (as per the rejection of Claim 25 above).
In regards to Claim 27, Kosakai teaches the temperature sensor is disposed in the baseplate and configured to detect a temperature of the baseplate (as shown in Fig. 1).
In regards to Claim 28, Kosakai teaches the temperature sensor is disposed in the baseplate (as shown in Fig. 1) and is configured to detect a temperature of an area of the baseplate; and the area of the baseplate is below the edge ring (as it measures the temperature of the heater which spans through the base plate and under the step/edge ring).
In regards to Claim 41, Kosakai in view of Takasaki and Kimball and Park teaches the baseplate comprises a plurality of RF electrodes (as per the rejection of Claim 25 above); the plurality of RF electrodes includes the RF electrode disposed in the baseplate and below the edge ring (as show in Kimball) but does not expressly teach the plurality of RF electrodes are disposed radially outward of the top plate, i.e., more than one electrode in the step region/under the edge ring.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate this outer electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have duplicate the electrode of 26. See MPEP 2143 Motivation A.
In regards to Claim 45, Kosakai in view of Takasaki and Kimball and Park teach the baseplate comprises a plurality of RF electrodes including the RF electrode disposed in the baseplate below the edge ring (26 of Kimball); and the RF electrode disposed in the baseplate below the edge ring and not below the top plate (12a of Kimball).
Kosakai in view of Takasaki and Kimball and Park do not teach a plurality of RF electrodes below the top plate.
However, it would have been obvious to one having ordinary skill in the art at the time of the invention was made to duplicate this outer electrode, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960).  MPEP 2144.04 VI-B.  Thus, it would be obvious to one of ordinary skill in the art, before the effective filing date, to have duplicate the electrode of 12a. See MPEP 2143 Motivation A.
The resulting apparatus fulfills the limitations of the claim. 


  Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY Z NUCKOLS whose telephone number is (571)270-7377. The examiner can normally be reached M-F 10AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PARVIZ HASSANZADEH can be reached on (571)272-1435. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TIFFANY Z NUCKOLS/Examiner, Art Unit 1716                                                                                                                                                                                                        
/Jeffrie R Lund/Primary Examiner, Art Unit 1716